Rao, Chief Judge:
The merchandise involved in this case is described on the invoice as a rattan sled. It was assessed with duty at 42% per centum ad valorem under paragraph 411 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, as baskets, wholly or in chief value of wood. It is *160claimed to be dutiable at 16% per centum ad valorem under paragraph 412 of said tariff act, as modified by the Annecy Protocol of Terms of Accession to the General Agreement on Tariffs and Trade, 84 Treas. Dec. 403, T.D. 52373, and 85 Treas. Dec. 138, T.D. 52476, as manufactures in chief value of wood, not specially provided for.
Counsel for the respective parties have submitted this case for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed PILL (Commodity Specialist’s Initials) by Commodity Specialist Parke K. Linsley (Commodity Specialist’s Name) on the invoices covered by the above-entitled protest and assessed with duty at the rate of 42%% ad valorem under Par. 411 of the Tariff Act of 1930, consist of sleighs the same in all material respects as those the subject of Imported Merchandise Co. v. United States, C.D. 2702, and therein held to be dutiable at 16%% ad valorem under Par. 412 of the Tariff Act of 1930, as modified by T.D. 52373 and T.D. 52476.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2702 be incorporated in this case, and that said protest be submitted on this stipulation, the protest being limited to the items marked “A” as aforesaid.
In view of this stipulation and on the authority of the decision cited therein, we hold that the merchandise, represented by the item marked with the letter “A” and with the initials of the commodity specialist on the invoice covered by the protest herein, is properly dutiable at 16% per centum ad valorem under paragraph 412 of the Tariff Act of 1930, as modified, as manufactures in chief value of wood, not specially provided for.
The protest is sustained and judgment will be entered for the plaintiff.